Case: 10-50448 Document: 00511355009 Page: 1 Date Filed: 01/19/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          January 19, 2011
                                     No. 10-50448
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

THOMAS P. YOUNG

                                                   Petitioner-Appellant

v.

M. TRAVIS BRAGG, Warden,

                                                   Respondent-Appellee


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 3:10-CV-138


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Thomas Patrick Young, federal prisoner # 15382-075, is serving a 180-
month aggregate sentence for conspiracy to possess with intent to distribute a
Schedule II controlled substance, money laundering, and being a felon in
possession of a weapon. He appeals the dismissal of his 28 U.S.C. § 2241
petition challenging the regulations used by the Bureau of Prisons (BOP) to
determine an inmate’s eligibility date for transfer to a residential reentry center.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50448 Document: 00511355009 Page: 2 Date Filed: 01/19/2011

                                 No. 10-50448

      “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Young’s appeal
was rendered moot by his pre-release transfer to a residential reentry center,
and we therefore lack jurisdiction to consider it. In re Scruggs, 392 F.3d 124,
128 (5th Cir. 2004). Young’s motion to expedite the appeal is likewise DENIED
as moot.
      APPEAL DISMISSED; MOTION DENIED.




                                       2